Sales Report:Supplement No. 152 dated Mar 09, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 439122 This series of Notes was issued and sold upon the funding of the borrower loan #41111, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 7.0% Auction start date: Feb-19-2010 Auction end date: Feb-26-2010 Starting lender yield: 20.94% Starting borrower rate/APR: 21.94% / 24.20% Starting monthly payment: $152.64 Final lender yield: 20.90% Final borrower rate/APR: 21.90% / 24.16% Final monthly payment: $152.55 Auction yield range: 8.05% - 20.94% Estimated loss impact: 7.49% Lender servicing fee: 1.00% Estimated return: 13.41% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1994 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 6 Inquiries last 6m: 2 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 5 / 4 Length of status: 2y 4m Credit score: 760-779 (Feb-2010) Total credit lines: 22 Occupation: Tradesman - Mechani Now delinquent: 0 Revolving credit balance: $0 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 0% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 3 Screen name: happy-reward6 Borrower's state: Arizona Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Invest in the American Dream Purpose of loan:This loan will have two primary purposes. The first is to eliminate a high interest credit card. The second purpose is to gain some additional education in order to start my next business. My financial situation:I am a good candidate for this loan because I have been able to build a thriving small business?during a recession.?We started?a business?on?October 2007. Just before the recession started. The first year we reached?$100,000 in gross sales, and this last year we are excited?as we exceeded the $250,000 mark.?One very important lesson I learned about business is that it is important to have multiple sources of income. The money from this loan will enable me to gain further knowledge into starting my next business. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: I'm already disappointed to find 2 of my borrowers here at Prosper late after just over 3 months as a lender. Will you say that you will pay back this loan no matter what especially because most of us are real people and not faceless corporations? - Toastmaster007 A: Since I already have one small business, I understand the importance of paying debts on time. I also understand that if I do not payback these funds, I will not be able to continue to use Prosper as a funding source. Finally, I would like to use Prosper to teach my 7 year old daughter about investing. If I do not pay back this money, I would not be a great example to her. YES, It is my intention to pay back this money. (Feb-25-2010) Q: What exactly does your business do? - money-hunter6 A: My current business repairs restaurant equipment. Our customers include Arby's, KFC, etc. (Feb-26-2010) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Bob450 $50.00 $50.00 2/19/2010 10:05:40 PM money_money $1,615.71 $558.57 2/24/2010 2:35:52 PM YoungTaxMan $57.28 $57.28 2/25/2010 8:27:25 PM noodles932 $54.00 $54.00 2/25/2010 9:33:33 PM well-mannered-income3 $75.00 $75.00 2/26/2010 6:02:49 AM Trondheim_Norway $100.00 $100.00 2/26/2010 10:09:28 AM marwadi-62 $25.00 $25.00 2/26/2010 10:21:36 AM mrxtravis $100.00 $100.00 2/26/2010 7:36:35 AM DasMula $250.00 $250.00 2/26/2010 8:25:08 AM carrinel $60.97 $60.97 2/26/2010 10:05:18 AM Leshan $25.00 $25.00 2/26/2010 1:19:47 PM dynrep $100.00 $100.00 2/26/2010 10:28:53 AM worthy-bid4 $25.00 $25.00 2/26/2010 1:47:22 PM sparkling-contract7 $25.00 $25.00 2/26/2010 10:27:07 AM goal-liberty9 $100.00 $100.00 2/26/2010 10:37:06 AM Lubava $25.00 $25.00 2/26/2010 10:47:25 AM dynrep $50.00 $50.00 2/26/2010 2:26:59 PM reflective-rupee $25.00 $25.00 2/26/2010 10:55:26 AM arkleseizure $25.00 $25.00 2/26/2010 3:19:48 PM wild-orange $25.00 $25.00 2/26/2010 3:37:51 PM icon7 $25.00 $25.00 2/26/2010 11:20:49 AM leverage-monger $37.00 $37.00 2/26/2010 11:39:55 AM BuzzyBee336 $25.00 $25.00 2/26/2010 12:37:35 PM trade-elm $50.00 $50.00 2/26/2010 12:16:42 PM curly2k $25.00 $25.00 2/26/2010 1:15:58 PM Tikibarman $50.00 $50.00 2/26/2010 1:34:33 PM serene-capital $25.00 $25.00 2/26/2010 1:44:03 PM piter-to-la-investment $25.00 $25.00 2/26/2010 1:25:39 PM Ven58 $25.00 $25.00 2/26/2010 1:44:04 PM Mindful7 $25.00 $25.00 2/26/2010 3:23:03 PM euro-jet $25.00 $25.00 2/26/2010 2:54:53 PM leverage-monger $25.83 $25.83 2/26/2010 3:56:16 PM IncomeTemple $32.02 $32.02 2/26/2010 3:25:17 PM truelumen $25.00 $25.00 2/26/2010 3:58:24 PM cunning-compassion1 $28.00 $28.00 2/26/2010 4:07:46 PM money-encourager $25.00 $25.00 2/26/2010 4:18:42 PM fireferd $75.00 $75.00 2/26/2010 4:28:20 PM ore-dojo $25.00 $25.00 2/26/2010 4:27:28 PM foothillender $25.00 $25.00 2/20/2010 7:43:00 AM elegant-loot $103.85 $103.85 2/20/2010 3:11:16 PM petercat $250.00 $250.00 2/23/2010 11:40:23 AM reflective-rupee $200.00 $200.00 2/24/2010 11:00:10 PM drkosh $25.00 $25.00 2/24/2010 6:52:49 PM zone6 $300.00 $300.00 2/25/2010 10:31:40 PM bill-expert $200.00 $200.00 2/26/2010 10:04:56 AM investment-cluster $25.00 $25.00 2/26/2010 3:36:29 AM reflective-rupee $25.00 $25.00 2/26/2010 10:55:40 AM behicks $50.00 $50.00 2/26/2010 11:42:12 AM mckhbnpc $25.00 $25.00 2/26/2010 11:57:42 AM forthright-trade $25.00 $25.00 2/26/2010 1:38:12 PM five-star-note $35.00 $35.00 2/26/2010 11:52:20 AM natural-greenback6 $25.00 $25.00 2/26/2010 2:58:46 PM jybank $25.00 $25.00 2/26/2010 3:12:09 PM CaliforniaSun $25.00 $25.00 2/26/2010 2:09:34 PM realtormoises $25.00 $25.00 2/26/2010 3:55:59 PM Rulea72 $50.00 $50.00 2/26/2010 3:55:53 PM cash-daisy $40.53 $40.53 2/26/2010 4:04:14 PM shiny-gold5 $116.95 $116.95 2/26/2010 4:04:03 PM social-conductor4 $25.00 $25.00 2/26/2010 4:24:42 PM Engineer44 $25.00 $25.00 2/26/2010 4:29:20 PM givetolive $25.00 $25.00 2/26/2010 4:29:40 PM 61 bids Borrower Payment Dependent Notes Series 446612 This series of Notes was issued and sold upon the funding of the borrower loan #41103, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,500.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Auction start date: Feb-12-2010 Auction end date: Feb-15-2010 Starting lender yield: 13.04% Starting borrower rate/APR: 14.04% / 16.44% Starting monthly payment: $51.30 Final lender yield: 12.85% Final borrower rate/APR: 13.85% / 16.25% Final monthly payment: $51.16 Auction yield range: 6.05% - 13.04% Estimated loss impact: 5.21% Lender servicing fee: 1.00% Estimated return: 7.64% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Mar-2004 Debt/Income ratio: 15% Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Part-time employee Enhanced (1-5): 5 Current / open credit lines: 5 / 5 Length of status: 3y 4m Credit score: 720-739 (Feb-2010) Total credit lines: 26 Occupation: Waiter/Waitress Now delinquent: 0 Revolving credit balance: $729 Stated income: $1-$24,999 Amount delinquent: $0 Bankcard utilization: 51% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: dollar-rotation Borrower's state: Michigan Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description College Grad Needing Sec Deposit I recently graduated from Northern Michigan University with a B.S. in Biotechnology degree, and am looking for help in funding a security deposit for an apartment. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: How is the job search going - any offer letters or prospects? - SteadyOne A: I have had a couple interviews, and one which I am waiting a reply for in Milwaukee, it's a Quality Control position. Unfortunately most entry level job positions I apply for don't seem to have relocation assistance, which is what this money would be used for. Thanks for the question! (Feb-15-2010) 1 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) mpatrick $50.00 $50.00 2/12/2010 4:12:16 PM fund-virtuoso $25.00 $25.00 2/12/2010 4:07:37 PM tallmon $25.00 $25.00 2/12/2010 4:08:51 PM falcon88dp $25.00 $25.00 2/12/2010 4:10:07 PM studious-listing8 $25.00 $25.00 2/12/2010 4:11:00 PM OCedHrt $25.00 $25.00 2/12/2010 4:13:31 PM jga516 $25.00 $25.00 2/12/2010 4:13:40 PM helping-out $25.00 $25.00 2/12/2010 4:14:05 PM calilending $25.00 $25.00 2/12/2010 4:14:13 PM skuba $25.00 $25.00 2/12/2010 4:12:05 PM marketplace-achievement $50.00 $50.00 2/12/2010 4:13:18 PM natural-greenback6 $25.00 $25.00 2/12/2010 4:16:47 PM HamachiMan $25.00 $25.00 2/12/2010 4:17:03 PM wwwUniversal $25.00 $25.00 2/12/2010 4:38:31 PM dollardave $25.00 $25.00 2/13/2010 7:33:27 PM intuitive-bill $25.00 $25.00 2/15/2010 11:15:10 AM compassion-lotus5 $25.00 $25.00 2/12/2010 4:05:59 PM AF-Chief $27.00 $27.00 2/12/2010 4:12:20 PM exchange-battalion $25.00 $25.00 2/12/2010 4:14:34 PM xrycac $25.00 $25.00 2/12/2010 4:04:29 PM leverage-holly $25.00 $25.00 2/12/2010 4:06:06 PM gallant-bazaar $25.00 $25.00 2/12/2010 4:06:16 PM cberthiaume $25.00 $25.00 2/12/2010 4:04:34 PM rhodylend $25.00 $25.00 2/12/2010 4:04:49 PM dollar-proton695 $25.00 $25.00 2/12/2010 4:04:58 PM Xaja $25.00 $25.00 2/12/2010 4:09:02 PM micko $25.00 $25.00 2/12/2010 4:11:31 PM lawman1991 $25.00 $25.00 2/12/2010 4:11:05 PM fishintime $25.00 $25.00 2/12/2010 4:13:33 PM riproaringrapids $25.00 $25.00 2/12/2010 4:11:34 PM desertoasis $50.00 $50.00 2/12/2010 4:13:35 PM rlcot $25.00 $25.00 2/12/2010 4:17:01 PM financial-frenzy $50.00 $50.00 2/12/2010 4:16:57 PM oaktown23 $50.00 $50.00 2/12/2010 4:17:00 PM new-honorable-rate $25.00 $20.85 2/12/2010 4:19:57 PM TommyTucker $35.00 $35.00 2/13/2010 7:48:18 AM return-elm $25.00 $25.00 2/13/2010 6:50:51 PM lender12345 $25.00 $25.00 2/14/2010 12:49:49 PM Hartfelt $50.00 $50.00 2/13/2010 11:20:26 PM marwadi-62 $50.00 $50.00 2/14/2010 6:30:14 AM tmd1021 $38.63 $38.63 2/14/2010 7:53:19 AM sikojos $100.00 $100.00 2/14/2010 6:31:23 PM JohnSmith10 $50.00 $50.00 2/14/2010 10:21:23 PM SteadyOne $25.00 $25.00 2/14/2010 7:21:45 PM preventivepestcontrol $25.00 $25.00 2/14/2010 11:07:31 PM Finspons $25.00 $25.00 2/15/2010 9:15:55 AM rome1426 $25.00 $25.00 2/15/2010 1:12:30 PM Peacepower $28.52 $28.52 2/15/2010 2:27:18 PM 48 bids Borrower Payment Dependent Notes Series 447332 This series of Notes was issued and sold upon the funding of the borrower loan #41137, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,500.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Auction start date: Feb-22-2010 Auction end date: Feb-27-2010 Starting lender yield: 33.50% Starting borrower rate/APR: 34.50% / 36.95% Starting monthly payment: $202.29 Final lender yield: 33.50% Final borrower rate/APR: 34.50% / 36.95% Final monthly payment: $202.29 Auction yield range: 11.05% - 33.50% Estimated loss impact: 10.85% Lender servicing fee: 1.00% Estimated return: 22.65% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Apr-1992 Debt/Income ratio: Not calculated Basic (1-10): 6 Inquiries last 6m: 0 Employment status: Not employed Enhanced (1-5): 5 Current / open credit lines: 1 / 1 Length of status: 1y 10m Credit score: 740-759 (Feb-2010) Total credit lines: 16 Stated income: Not employed Now delinquent: 0 Revolving credit balance: $55 Amount delinquent: $0 Bankcard utilization: 2% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: tktbrkr Borrower's state: NorthCarolina Borrower's group: Business Loans for Entrepreneurs! Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 8 ( 100% ) 740-759 (Latest) Principal borrowed: $10,000.00 < mo. late: 0 ( 0% ) 660-679 (Jan-2007) 620-639 (May-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 8 Description Please Help Expand
